Franklin App. No. 95API01-47. On May 6, 1997, appellant filed a document titled “Appellant’s Request Pursuant to Rule XXII.” Appellant requests a waiver of the prohibition against filing a reply to a memorandum opposing a motion found in S.Ct.Prac.R. XIV(4)(B), in order to file a reply to appellee’s memorandum opposing appellant’s motion for reconsideration. Whereas there is no provision in S.CtPrac.R. XI permitting the filing of a reply to a memorandum opposing a motion for reconsideration; and whereas S.CtPrac.R. XXII is not applicable because appellant’s motion for reconsideration was not pending when S.CtPrac.R. XIV(4XB) became effective; and whereas S.CtPrac.R. XIV(4)(B) prohibits the filing of a reply to a memorandum opposing a motion,
IT IS ORDERED by the court, sua sponte, that appellant’s request pursuant to Rule XXII be, and hereby is, stricken.